DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 06/17/2021 and reviewed by the Examiner.

Claim Objections
Claim 3-4, 9-10, 12 are objected to because of the following informalities:  these claims appear to miss a comma before the wherein clause, for simplicity claim 3 will be used as an example but correction is required for all these claims. In claim 3 line 1, the recited limitation(s) “The mobile agriculture of claim 3 wherein…” should be “The mobile agriculture of claim 3, wherein…”. Further in claim 4 line 3, the recited limitation “the mobile machine” appear to be a typographical error and should be “the mobile agricultural machine”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the recited limitation “a point cloud with a set of point” appears to be a typographical error and should be “a point cloud with a set of points”. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a point cloud identification system that identifies…”, “an elevation generation system that generates…”, “control signal generator logic that generates…” in claims 1 and 20, “a plane identification system that identifies...”  in claims 2 and 20, “weighting function logic that generates...” in claim 8, “trigger detection logic configured to…” in claim 9, and “a height control actuator that is actuatable to control…”. Corresponding structure and/or algorithm of how these limitations are performed is found throughout the specification (see at least 0080-0083, 0087-0088, 0092, 00111, 00118, 00121, 00125-0126, 00132, and figs. 2-3B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1 line 10, the recited limitation “the ground” is indefinite. There is insufficient antecedent basis for this limitation in the claim.
	In claim 6 line 3, the recited limitation “the ground surface ahead of the mobile agricultural machine” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 7 line 2, the recited limitation “the plane” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 10 line 2, the recited limitation “the geographic location” is indefinite. It is unclear to the examiner if this is intended to refer to the geographic position or a different geographic location with insufficient antecedent basis in the claim. Further, the recite limitation “the trigger detection signal” in line 3 is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 11 line 1, the recited limitation “the trigger” is indefinite. It is unclear to the examiner if this is referring to the trigger detection signal recited in claim 10 or a different trigger. 
In claim 12 lines 5-6, the recited limitation “the control signal generator logic is indefinite. It is unclear to the examiner if this is referring to the control signal generator logic recited in claim 1 or a different control signal generator. 
In claim 13 line 9, the recited limitation “the ground” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 16 line 3, the recited limitation “the surface of the ground ahead of the mobile agricultural machine” is indefinite. There is insufficient antecedent basis for this/these limitation(s) in the claim. 
In claim 18 line 1, the recited limitation “detecting a geographic position and orientation” is/are indefinite. It is unclear to the examiner if this/these limitations are referring to the detecting the geographic position and orientation recited previously or is/are different geographic position and orientation. Further in lines 5-6, the recited limitation “the geographic location and orientation” is indefinite. It is unclear to the examiner if this is intended to recite the geographic position and orientation or is a different limitation with insufficient antecedent basis in the claim. 
In claim 19 line 1-2, the recited limitation(s) “generating a control signal to control a controllable subsystem” is/are indefinite. It is unclear to the examiner if this/these limitations to the previously recited control signal and controllable subsystem or are different limitation(s).
In claim 20 line 10, the recited limitation “the ground” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in lines 15-16, the recited limitation “the ground surface ahead of the mobile agricultural machine” is indefinite. There is insufficient antecedent for this limitation in the claim.
Claims 2-5, 8-9, 14-15, and 17 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 13, and 20 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 1, 13, and 20 recite identifying a geographic position and an orientation of the pose detection sensor at various points along a route which the mobile agricultural machine travels; identifying based on the position signals and the orientation signals, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route; identifying a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind. For example, the claim(s) limitations encompass a person looking at pose detection sensor data (position and orientation data) and ground elevation data along and ahead of the route could identify the position and orientation of the pose detection sensor at various points along the route, identify point cloud which are estimated to correspond to a surface of the ground and identifying a plane which provides predictive elevation values of the ground surface. The mere nominal recitation of “a point cloud identification system and a plane identification system” does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of detecting a geographic position and an orientation of a pose detection sensor at various points along a route which the mobile agricultural machine travels; generating, for each various point along the route, a position signal and an orientation signal indicative of the position and orientation of the pose detection sensor, respectively; generating an elevation value for each point in the point cloud; generating a control signal to control the controllable subsystem based on the elevation values in the point cloud; a mobile agricultural machine, controllable subsystem, a pose detection sensor, a point cloud identification system, an elevation generation system, and a control signal generator; and a plane identification system. The detecting step is recited at a high level of generality (i.e., as a general means of gathering data (geographic position and orientation), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating, for each various point along the route, a position signal and an orientation signal indicative of the position and orientation of the pose detection sensor, respectively; generating an elevation value for each point in the point cloud steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the identifying step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Further the recited additional limitation generating a control signal to control the controllable subsystem based on the elevation values in the point cloud is recited at a high level of generally as merely generating a control signal but the control of the controllable subsystem is not positively recited based on the generated control signal. Therefore, this generating step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the identifying step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation a pose detection sensor is recited at a high level of generality (claimed generically) and is operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. its recited at a high level of generality (i.e., as a general means for data gathering (detecting)), and amount to mere generic data gathering component. The recited additional limitation(s) of a mobile agricultural machine, controllable subsystem, a point cloud identification system, an elevation generation system, and a control signal generator; and a plane identification system are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the detecting and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-12, and 14-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stratton et al (US 20150361642 A1) in view of Khawaja (US 20190005667 A1) in view of Sisbot (US 20180061129 A1).
With respect to claim 1, Stratton discloses a mobile agricultural machine, comprising: a controllable subsystem (see at least [abstract] and [0022-0025]); a pose detection sensor that identifies a geographic position and an orientation of the pose detection sensor at various points along a route which the mobile agricultural machine travels (see at least [0027], [0033], [0060], and {Fig. 3]) and generates, for each various point along the route, a position signal and an orientation signal indicative of the position and orientation of the pose detection sensor, respectively (see at least [0027], [0033], [0060], and {Fig. 3], Stratton discloses a pose detection sensor which identifies the position and orientation of the machine in which the machine includes the pose detection sensor ).
However, Stratton do not specifically disclose a point cloud identification system that identifies, based on the position signals and the orientation signals generated by the pose detection sensor, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route.
Khawaja teaches a point cloud identification system that identifies, based on the position signals and the orientation signals generated by the pose detection sensor, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route (see at least [0012-0014], [0145], and [Fig. 34]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton to incorporate the teachings of Khawaja of a point cloud identification system that identifies, based on the position signals and the orientation signals generated by the pose detection sensor, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route. This would be done to increase safe application of autonomous driving capability of an autonomous work machine (all types of autonomous vehicles, see Khawaja para 0008).  
Further, Stratton as modified by Khawaja do not specifically teach an elevation generation system that generates an elevation value for each point in the point cloud; and control signal generator logic that generates a control signal to control the controllable subsystem based on the elevation values in the point cloud. 
Sisbot teaches an elevation generation system that generates an elevation value for each point in the point cloud (see at least [0014-0016], [0021-0025], [0059], and [0075-0077]); and control signal generator logic that generates a control signal to control the controllable subsystem based on the elevation values in the point cloud (see at least [0063], [0092-0093] and [0150]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot of an elevation generation system that generates an elevation value for each point in the point cloud; and control signal generator logic that generates a control signal to control the controllable subsystem based on the elevation values in the point cloud. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 
With respect to claim 2, Stratton discloses a plane identification system that identifies the points, of the set of points of the point cloud, based on the position signals and the orientation signals generated by the pose detection sensor for the various points along the route and dimensions of the mobile agricultural machine (see at least [0055], …” The position and orientation of such plane is sometimes referred to as the track pose. Based upon the dimensions and the pose of the machine 10 for a given location, the track pose may be determined. The raw height map generated by the terrain mapping system 30 within controller 41 may be compared to the track pose as the machine 10 moves about the work site 100 to assess the accuracy of the portions of the filtered data points corresponding to the track pose.”). 
With respect to claim 3, Stratton discloses wherein the points, of the set of points of the point cloud, correspond to estimations of ground surface under one or more components of the mobile agricultural machine (see at least [0031-0033], [0035], and [0040-0044]).
With respect to claim 4, Stratton discloses wherein the one or more components of the mobile agricultural machine include front, relative to a travel direction of the mobile agricultural machine along the route, ground engaging elements of the mobile machine (see at least [0020], [0022-0023], [0029-0030], [0044], and [Figs. 2-3]).
With respect to claim 5, Stratton discloses wherein the one or more components of the mobile agricultural machine further include a front axle (see at least [0020-0021]).
With respect to claim 6, Stratton as modified by Khawaja do not specifically teach wherein the plane identification system identifies a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine.
Sisbot teaches wherein the plane identification system identifies a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine (see at least [0012-0014], [0145], and [Fig. 1C-E]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot wherein the plane identification system identifies a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 
With respect to claim 9, Stratton as modified by Khawaja do not specifically disclose wherein the pose detection sensor comprises: trigger detection logic configured to identify a pose detection trigger and to generate a trigger signal based on detecting the pose detection trigger.
Sisbot teaches wherein the pose detection sensor comprises: trigger detection logic configured to identify a pose detection trigger and to generate a trigger signal based on detecting the pose detection trigger (see at least [0012-0014], [0145], and [Fig. 1C-E]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot wherein the pose detection sensor comprises: trigger detection logic configured to identify a pose detection trigger and to generate a trigger signal based on detecting the pose detection trigger. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 
With respect to claim 10, Stratton as modified Khawaja do not specifically teach wherein the pose detection sensor is configured to take a pose measurement to identify the geographic location and orientation, in a global coordinate system, of the pose detection sensor based on the trigger detection signal.
Sisbot teaches wherein the pose detection sensor is configured to take a pose measurement to identify the geographic location and orientation, in a global coordinate system, of the pose detection sensor based on the trigger detection signal (see at least [0086], [0089-0090], and [0148]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot wherein the pose detection sensor is configured to take a pose measurement to identify the geographic location and orientation, in a global coordinate system, of the pose detection sensor based on the trigger detection signal. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 
With respect to claim 11, Stratton as modified by Khawaja do not specifically teach wherein the trigger comprises a time-based trigger.
Sisbot teaches wherein the trigger comprises a time-based trigger (see at least [0019], [0056-0057], and [0059]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot wherein the trigger comprises a time-based trigger. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 
With respect to claim 12, Stratton discloses wherein the controllable subsystem comprises: a movable portion movably coupled relative to a frame of the mobile agricultural machine (see at least [0020], [0022-0023], [0029-0030], [0044], [0048], and [Figs. 2-3]); and a height control actuator that is actuatable to control a height of the movable portion, the control signal generator configured to generate the control signal to control the height actuator based on the elevation values in the point cloud (see at least [0020], [0022-0023], [0029-0030], [0044], [0048], and [Figs. 2-3]).
With respect to claims 13, 14, and 15, they are method claims of controlling a mobile agriculture machine that recite substantially the same limitations as the respective mobile agriculture machine claims 1, 2, and 3. As such, claims 13, 14, and 15 are rejected for substantially the same reasons given for the respective mobile agriculture machine claims 1, 2, and 3 and are incorporated herein.
With respect to claim 20, Stratton discloses a mobile agricultural machine, comprising: a controllable subsystem (see at least [abstract] and [0022-0025]); a pose detection sensor that identifies a geographic position and an orientation of the pose detection sensor at various points along a route which the mobile agricultural machine travels (see at least [0027], [0033], [0060], and {Fig. 3]) and generates, for each various point along the route, a position signal and an orientation signal indicative of the position and orientation of the pose detection sensor, respectively (see at least [0027], [0033], [0060], and {Fig. 3], Stratton discloses a pose detection sensor which identifies the position and orientation of the machine in which the machine includes the pose detection sensor ).
However, Stratton do not specifically disclose a point cloud identification system that identifies, based on the position signals and the orientation signals generated by the pose detection sensor, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route.
Khawaja teaches a point cloud identification system that identifies, based on the position signals and the orientation signals generated by the pose detection sensor, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route (see at least [0012-0014], [0145], and [Fig. 34]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton to incorporate the teachings of Khawaja of a point cloud identification system that identifies, based on the position signals and the orientation signals generated by the pose detection sensor, a point cloud with a set of points that are estimated to correspond to a surface of the ground over which the mobile agricultural machine travels during the route. This would be done to increase safe application of autonomous driving capability of an autonomous work machine (all types of autonomous vehicles, see Khawaja para 0008).  
Further, Stratton as modified by Khawaja do not specifically teach an elevation generation system that generates an elevation value for each point in the point cloud; a plane identification system that identifies a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine; and control signal generator logic that generates a control signal to control the controllable subsystem based on the predictive elevation values of the ground surface ahead of the mobile agricultural machine.
Sisbot teaches elevation generation system that generates an elevation value for each point in the point cloud (see at least [0014-0016], [0021-0025], [0059], and [0075-0077]); a plane identification system that identifies a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine (see at least [0012-0016], [0021-0025], [0145], and [Fig. 1C-E]); and control signal generator logic that generates a control signal to control the controllable subsystem based on the predictive elevation values of the ground surface ahead of the mobile agricultural machine (see at least [0063], [0092-0093] and [0150]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot of an elevation generation system that generates an elevation value for each point in the point cloud; a plane identification system that identifies a plane based on the set of points in the point cloud, the plane providing predictive elevation values of the ground surface ahead of the mobile agricultural machine; and control signal generator logic that generates a control signal to control the controllable subsystem based on the predictive elevation values of the ground surface ahead of the mobile agricultural machine. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 

Claims 7-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stratton et al (US 20150361642 A1) in view of Khawaja (US 20190005667 A1) in view of Sisbot (US 20180061129 A1) in view of Mathews (US 20090312948 A1).
With respect to claim 7, Stratton as modified by Khawaja and Sisbot do not specifically disclose wherein the plane identification system identifies the plane based on calculating a best fit plane through the set of points in the point cloud.
Mathews teaches wherein the plane identification system identifies the plane based on calculating a best fit plane through the set of points in the point cloud (see at least [0009-0010], [0062], and [Figs. 7-8]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja and Sisbot to incorporate the teachings of Mathews wherein the plane identification system identifies the plane based on calculating a best fit plane through the set of points in the point cloud. This would be done to further enhance vehicle guidance and provide accurate latitude and longitude information of a path of an agriculture vehicle for guidance on that path (see Mathews para 0004-0005). 
weighting function logic that generates a weight value for each particular point in the point cloud based on a distance of each particular point from another particular point in the set of points.
With respect to claim 8, Stratton do not specifically disclose weighting function logic that generates a weight value for each particular point in the point cloud based on a distance of each particular point from another particular point in the set of points.
Khawaja teaches weighting function logic that generates a weight value for each particular point in the point cloud based on a distance of each particular point from another particular point in the set of points (see at least [0018], [0120], [0131], and [0139]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton to incorporate the teachings of Khawaja of weighting function logic that generates a weight value for each particular point in the point cloud based on a distance of each particular point from another particular point in the set of points. This would be done to increase safe application of autonomous driving capability of an autonomous work machine (all types of autonomous vehicles (see Khawaja para 0008). 
With respect to claim 16, Stratton discloses the plane providing predictive elevation values of the surface of the ground ahead of the mobile agricultural machine relative to its direction of travel along the route (see at least [0012-0014], [0145], and [Fig. 1C-E]).
However, Stratton as modified by Khawaja and Sisbot do not specifically disclose identifying a plane based on calculating a best fit plane through the set of points in the point cloud. 
Mathews teaches identifying a plane based on calculating a best fit plane through the set of points in the point cloud (see at least [0009-0010], [0062], and [Figs. 7-8]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja and Sisbot to incorporate the teachings of Mathews of identifying a plane based on calculating a best fit plane through the set of points in the point cloud. This would be done to further enhance vehicle guidance and provide accurate latitude and longitude information of a path of an agriculture vehicle for guidance on that path (see Mathews para 0004-0005). 
With respect to claim 17, Stratton do not specifically disclose generating a weight value for each point in the point cloud, by applying a weight function that has a value that is based on a distance of each point in the point cloud from another point in the point cloud.
Khawaja teaches generating a weight value for each point in the point cloud, by applying a weight function that has a value that is based on a distance of each point in the point cloud from another point in the point cloud (see at least [0018], [0120], [0131], and [0139]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton to incorporate the teachings of Khawaja of generating a weight value for each point in the point cloud, by applying a weight function that has a value that is based on a distance of each point in the point cloud from another point in the point cloud. This would be done to increase safe application of autonomous driving capability of an autonomous work machine (all types of autonomous vehicles (see Khawaja para 0008). 
With respect to claim 18, Stratton as modified by Khawaja do not specifically teach wherein detecting a geographic position and orientation of the pose detection sensor comprises: identifying a pose detection trigger and generating a trigger signal based on detecting the pose detection trigger; and taking a pose measurement, with the pose detection sensor, to identify the geographic location and orientation, in a global coordinate system, of the pose detection sensor based on the trigger signal.
Sisbot teaches wherein detecting a geographic position and orientation of the pose detection sensor comprises: identifying a pose detection trigger and generating a trigger signal based on detecting the pose detection trigger (see at least [0012-0014], [0145], and [Fig. 1C-E]); and taking a pose measurement, with the pose detection sensor, to identify the geographic location and orientation, in a global coordinate system, of the pose detection sensor based on the trigger signal (see at least [0086], [0089-0090], and [0148]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Stratton as modified by Khawaja to incorporate the teachings of Sisbot wherein detecting a geographic position and orientation of the pose detection sensor comprises: identifying a pose detection trigger and generating a trigger signal based on detecting the pose detection trigger; and taking a pose measurement, with the pose detection sensor, to identify the geographic location and orientation, in a global coordinate system, of the pose detection sensor based on the trigger signal. This would be done to enhance a driving experience for a driver of the vehicle by displaying graphics to improve the driver’s experience (see Sisbot para 0002-0003). 
With respect to claim 19, Stratton discloses wherein generating a control signal to control a controllable subsystem of the mobile agricultural machine comprises: generating the control signal to control a height control actuator that is actuatable to control a height of a movable portion, coupled relative to a frame of the mobile agricultural machine, above the surface of the ground, based on the elevation values in the point cloud (see at least [0020], [0022-0023], [0029-0030], [0044], [0048], and [Figs. 2-3]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667